Citation Nr: 0601525	
Decision Date: 01/18/06    Archive Date: 01/31/06

DOCKET NO.  99-11 643A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for a gluteus maximus 
disability.

3.  Entitlement to service connection for a bilateral leg 
disability.

4.  Entitlement to service connection for a left shoulder 
disability.

5.  Entitlement to service connection for a left arm 
disability.

6.  Entitlement to a rating in excess of 20 percent for 
lumbosacral strain.

7.  Entitlement to a rating in excess of 20 percent for 
carpal tunnel syndrome of the left upper extremity.

8.  Entitlement to a rating in excess of 10 percent for 
carpal tunnel syndrome of the right upper extremity.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to July 1979 
and from October 1981 to November 1983.

This case came before the Board of Veterans' Appeals (Board) 
on appeal of  rating decisions rendered by the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The veteran testified at hearings before an RO hearing 
officer in November 1999 and the undersigned Veterans Law 
Judge in May 2000.  Transcripts of these hearings have been 
associated with the claims folders.  

In November 2000 and May 2004, the Board remanded the case 
for further evidentiary development.  The requested 
development has been completed and the case has been returned 
to the Board for further appellate consideration.


The issue of entitlement to service connection for asthma is 
decided herein while the remaining issues listed above are 
addressed in the REMAND that follows the order section of 
this decision.


FINDINGS OF FACT

1.  Asthma clearly and unmistakably existed prior to the 
veteran's entrance onto active duty.

2.  The asthma clearly and unmistakably underwent no chronic 
increase in severity during or as a result of either period 
of active duty.  

CONCLUSION OF LAW

Asthma was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1111, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board notes that the veteran's claim for service 
connection for asthma was initially adjudicated long before 
the enactment of the VCAA in November 2000.  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at 
the time" that, or "immediately after," VA receives a 
complete or substantially complete application for VA-
administered benefits.  Id. at 119.  The Court further held 
that VA failed to demonstrate that, "lack of such a pre-AOJ-
decision notice was not prejudicial to the appellant, see 38 
U.S.C.A. § 7261(b)(2) (as amended by the Veterans Benefits 
Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 
2832) (providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall  .  .  . take due account 
of the rule of prejudicial error")."  Id at 121.  However, 
the Court also stated that the failure to provide to provide 
such notice in connection with adjudications prior to 
enactment of the VCAA was not error and that in such cases, 
the claimant is entitled to "VCAA-content complying notice 
and proper subsequent VA process."  Id. at 120.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in March 2001, August 
2002, and May 2004, as well as by a statement of the case and 
supplemental statements of the case issued during the course 
of the appeal.  Although the originating agency did not 
specifically inform the veteran to submit any pertinent 
evidence in his possession, it informed him of the evidence 
required to substantiate his claim, the information required 
from him to enable VA to obtain evidence on his behalf, the 
assistance that VA would provide to obtain evidence on his 
behalf, and that he should submit such evidence or provide VA 
with the information necessary for VA to obtain such evidence 
on his behalf.  Therefore, the Board believes that he was on 
notice of the fact that he should submit any pertinent 
evidence in his possession.  

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained, and the veteran has been afforded an 
appropriate VA examination.  In addition, neither the veteran 
nor his representative has identified any additional 
pertinent evidence that could be obtained to substantiate the 
claim.  The Board is also unaware of any such evidence.  
Therefore, the Board is satisfied that VA has complied with 
its duty to assist the veteran in the development of the 
facts pertinent to this claim. 

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.  

In sum, the Board is of the opinion that any procedural 
deficiencies in the development and consideration of this 
claim by the originating agency were insignificant and non 
prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Accordingly, the Board will address the merits of the claim.


Evidentiary Background

A pre-service private medical record dated in August 1969 
notes that the veteran, who was 15 years old at the time, was 
treated for asthma.  Similarly, he was treated in November 
1971 for asthma and pain in his chest.  At that time, the 
veteran was 17 years old.  

A history of asthma was noted during the veteran's May 1975 
service entrance examination.  At that time, the veteran 
reported that he was in good health.  An in-service treatment 
record dated in July 1975 notes that the veteran complained 
of asthma.  He reported a history of asthma all of his life.  
He was initially prescribed Quibron elixir, but requested 
Tedral which he had used successfully prior to service.  In 
May 1976, the veteran sought a transfer to get away from 
occupational irritants.  In a letter written in support of a 
transfer, it was noted that he had a recorded medical history 
of asthma.  He had multiple allergies associated with his 
asthmatic condition.  His asthma was being aggravated by his 
current working environment which included paper fibers and 
ditto fluid vapors.  It was recommended that the veteran be 
assigned to another working area to alleviate his current 
symptoms.  It was felt that the veteran could function 
adequately once removed from his work environment.  
Subsequent records show that the veteran continued to receive 
treatment for his asthma and allergies during his active 
military service.  During his July 1979 service separation 
examination, the veteran reported a history of asthma.  The 
examiner noted that the veteran had a history of asthma since 
childhood and he was taking medication for attacks.  

The veteran's October 1981 service entrance examination 
report notes that the veteran again reported a history of 
asthma and that he had been prescribed medication for asthma.  
The veteran's lungs and chest were found to be normal on 
clinical evaluation, and a chest X-ray examination was also 
negative.  No pertinent diagnosis was rendered.  A May 1982 
service treatment record notes that the veteran had rattling 
that cleared when coughing.  His history of asthma was noted.  
The veteran's October 1983 service separation examination 
report is negative for any disability of the lungs or chest; 
however, the veteran again reported a history of asthma.  At 
the time of his discharge, the veteran reported a 15 to 16 
year history of smoking 2 packs of cigarettes a day.  

Post service private and VA medical records dated from 
October 1987 to March 2005 show that the veteran had a 
history of asthma.  A private treatment record in February 
1988 notes that the veteran smoked.  Subsequent records show 
that the veteran continued to smoke.

In April 1997, the veteran submitted a claim for service 
connection for asthma.  In particular, he contended that his 
pre existing asthma was aggravated by his active service.  

In connection with his claim, the veteran was afforded a VA 
respiratory examination in November 1997.  At that time, he 
complained of coughing in the morning, but reported mucoid 
sputum.  He denied any purulent discharge.  He got short of 
breath after walking two blocks.  He reported having 3 to 4 
asthma attacks per month, during which he became completely 
incapacitated and could not do anything.  Physical 
examination revealed no evidence of pulmonary hypertension or 
cor pulmonale.  The veteran was using three different 
inhalers to control his asthma.  

During a VA general medical examination in November 1997, the 
veteran reported a history of bronchial asthma throughout his 
life.  He also had a "very strong family history" of 
bronchial asthma.  He reportedly quit working in 1997 due to 
shortness of breath and exhaustion.  

At his hearing before the RO in November 1999, the veteran 
acknowledged that he had asthma prior to his entry into 
active naval service.  However, it was not of such severity 
as to preclude enlistment.  He asserted that the disability 
progressively worsened during active duty.  He served as a 
radioman.  He started noticing problems after being exposed 
to paper fibers in his workplace and other irritants such as 
inks in the communications center.  During service, he was 
prescribed inhalers.  While he had used inhalers prior to 
service, he reported that his dosage was increased during 
service.  He also reported that he was given shots after 
several asthma attacks.  His asthma attacks increased after 
his transfer to the USS Truckee.  He had to be medivaced off 
the ship to another ship with a larger medical facility.  

Following his first period of active service, he worked in 
several custodial jobs, but had to resign due to illnesses 
and having to take too much sick time.  However, his asthma 
"pretty much" cleared up.  According to the veteran, he 
reenlisted for his secondary period of active duty after 
obtaining a letter from a physician noting improvement in his 
asthma.  In particular, the veteran reported that he had not 
had an asthma attack for over a year, his asthma was under 
control, and he "basically was off medication."  He was 
medically cleared for reenlistment; however, after 
reenlisting, his symptoms worsened.  He continued to 
experience asthma attacks following his discharge from active 
duty.  

In April 2003, the veteran was afforded a VA compensation and 
pension examination.  He reported a life-long history of 
asthma.  The veteran felt that this condition worsened during 
service in Sicily.  He reported current flare-ups occurring 
more often in the winter.  He was currently on asthma 
inhalers as well as theophylline.  He also had a long smoking 
history.  While the veteran reported an exacerbation during 
service that required intubation, the examiner could find no 
reference of such treatment in his service medical records.  
In addition to his asthma, the veteran reported frequent 
upper respiratory infections.  The examiner felt that the 
veteran's current asthmatic condition was present prior to 
his entry into active duty and there was no evidence in the 
medical records showing that the condition was worsened by 
his active military service.  The veteran was not currently 
on chronic steroids and had not been placed on steroids in 
the military.  The examiner felt that the veteran's medical 
history reflected a normal progression of the disease.  It 
was further noted that the veteran's long smoking history 
would make his asthma worse. 

Pursuant to the Board's 2004 Remand, the VA examiner who 
conducted the April 2003 respiratory examination was asked to 
provided an addendum to the prior examination report.  After 
reviewing the claims folder, the examiner opined that the 
veteran's asthma clearly and unmistakably existed prior to 
his active duty as a history of asthma noted on his May 1975 
service entrance examination report.  The examiner further 
opined that the veteran's asthma clearly and unmistakably 
underwent no permanent increased in severity during or as a 
result of his periods of active duty.  Although he had 
periods of exacerbation secondary to allergies, he was not 
placed on chronic steroids during service.  Following 
discharge from active duty, he had a normal pulmonary 
function tests in 1978.  It was opined that the veteran's 
condition presented the normal progression of the disease.  
It was felt that the veteran's long smoking history was more 
likely the cause of any worsening of his asthmatic condition.


Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  Service connection can be granted for any disease 
initially diagnosed after discharge from service when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2005).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to 
have been in sound condition when examined, accepted and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of examination, acceptance and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment, and was not aggravated by such 
service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Analysis

No evidence of asthma was found on the veteran's entrance 
examination for either period of active duty.  Therefore, the 
essential question before the Board is whether the 
presumption of soundness has been rebutted by clear and 
unmistakable evidence that the asthma existed prior to 
service and was not aggravated by active service.  

The veteran has repeatedly acknowledged that the disorder 
existed prior to his entrance onto active duty and the 
medical evidence addressing the etiology of the disorder, to 
include medical records from the 1960s and 1970s, uniformly 
supports the proposition that the disorder existed prior to 
the veteran's entrance onto active duty in 1975.  Moreover, a 
VA physician, after examining the veteran and reviewing the 
claims folders, opined in July 2004 that the veteran's 
asthmatic condition clearly and unmistakably existed prior to 
the veteran's active duty.  Accordingly, the Board concludes 
that the evidence clearly and unmistakably demonstrates that 
the asthma existed prior to the veteran's entrance onto 
active duty.    

With respect to whether the evidence clearly and unmistakably 
establishes that the disability was not aggravated by active 
duty, the Board notes that no evidence of asthma was found on 
the separation examination in 1979, the entrance examination 
in 1981, or the separation examination in 1983.  While 
service records show treatment for asthma and that the 
veteran's working environment was changed in part due to his 
asthma and allergies, there is nothing in the record to show 
that the veteran's asthma underwent a permanent increase in 
severity during the veteran's active duty.  Moreover, a VA 
physician after reviewing the veteran's pre-service, in-
service, and post-service medical records and examining the 
veteran has opined that the evidence clearly and unmistakably 
shows that the veteran's asthma did not increase in severity 
during or as a result of active service.  Therefore, the 
Board is satisfied that the evidence also clearly and 
unmistakably establishes that the veteran's asthma was not 
aggravated by active duty.   

Accordingly, service connection is not in order for this 
disability.


ORDER

Service connection for asthma is denied. 


REMAND

By rating decision in June 2005, the RO denied service 
connection for gluteus maximus disability, bilateral leg 
disability, left shoulder disability, and left arm 
disability, as well as disability ratings in excess of 20 
percent for lumbosacral strain, 20 percent for carpal tunnel 
syndrome of the left upper extremity, and 10 percent for 
carpal tunnel syndrome of the right upper extremity.  In July 
2005, the veteran submitted a notice of disagreement with 
these denials.  The RO has not provided the veteran with a 
statement of the case in response to this notice of 
disagreement.  Because the notice of disagreement placed 
these issues in appellate status, the matters must be 
remanded for the originating agency to issue a statement of 
the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999).  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions:

The RO or the AMC should issue a 
statement of the case addressing the 
issues of entitlement to service 
connection for gluteus maximus 
disability, bilateral leg disability, 
left shoulder disability, and left arm 
disability, and entitlement to disability 
ratings in excess of 20 percent for 
lumbosacral strain, 20 percent for carpal 
tunnel syndrome of the left upper 
extremity, and 10 percent for carpal 
tunnel syndrome of the right upper 
extremity.  The veteran should be 
properly notified of the requirements to 
perfect an appeal with respect to these 
issues.

Thereafter, the case should be returned to the Board, if in 
order.  By this remand, the Board intimates no opinion as to 
any ultimate outcome warranted.  The appellant need take no 
action until he is otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals



 Department of Veterans Affairs


